DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Restriction requirement in the reply filed on May 04, 2022 is acknowledged.  The traversal is on the ground that the restriction requirement and rejoin claims 21-22 because the apparatus claims (i.e., Claims 1-19) and some of the method claims (i.e., Claims 21-22) are not distinct because the method specifies a device with all of the features of the apparatus in Claim 1, in particular the clause in Claim 21 that begins, “a downward rim defining a periphery...”  Accordingly, the method of Claims 21-22 must be used with apparatus described in Claim 1.  This argument is found persuasive.  As a result, the restriction requirement is hereby withdrawn as claims 21-22 are rejoined and all claims 1-22 have now being examined on the merit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (10,641,520 B2) in view of Bishop (10,773,197 B1).
Regarding to claim 1, Conrad discloses an air filter assembly for an HVAC ductwork section (Abstract, col. 9, lines 25-33) comprising a filter (50 in Figs. 2 & 4, col. 9 line 63 through col. 10, line 11) and a filter guard (130 in Figs. 2 & 4) that is adjustable to engage part of all or substantially all of a filter (50) wherein the filter guard (130) engage the filter frame (55) of the filter media (e.g., frame face 51 and/or 53), whereby air may be inhibited from travelling between the filter and frame members of the filter compartment and thereby inhibited from bypassing the filter media (col. 10, lines 25-47).  Conrad shows in Figures 2 and 4 that the filter guard (130) is a rectangular planar shaped frame accommodating the filter (50) with a filter frame (55) and filter media (59).  Filter guard (130) has no downwind rim on the periphery and no beam for supporting the downwind face of the filter (50).  Bishop discloses a filter holder/guard (10 in Fig. 3 or 40 in Fig. 7) having downwind rim (unlabeled in Fig. 7) on the periphery of the filter (46) and beam (43) to support the downwind face of the filter (46) (see col. 4, line 56 through col. 5, line 10).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the filter guard (130) of Conrad to have the downwind rim structure as taught by Bishop in order to provide adequate support for the filter from the airstream force passing through and to allow easy maintenance for replaceable filter due to change-out for life.
Regarding to claims 2 and 3, Bishop shows in Figure 7 that a beam (43) supporting the face of the filter (46) and extending from the rim into the air passage as the beam (43) having two ends being connected to the rim (see details of Fig. 7).
Regarding to claims 4-7, Conrad discloses the filter guard (130) being rectangular (130 in Fig. 2), made of compressible material such as elastomer resin (col. 10, line 59 through col. 11, line 22) so as to seal against the filter (50).
Regarding to claims 8-10, Bishop shows in Figure 7 that the filter holder/guard (40) having a downwind-rim width (unlabeled) wide enough to cover the air filter (46) rim, or is narrow enough to cover approximately only the air filter rim (see Fig. 7).
Regarding to claims 11-14, Bishop shows in Figs. 4 and 5 that a wall (42) extending or declining upwind from the downwind rim and extending inward from the wall which is at least equal to the height of the air filter (46).
Regarding to claims 15-19, Bishop shows in Fig. 7 the upwind rim extending all around the periphery of the filter holder/guard (40) and being interconnected.
Regarding to claims 20-22, Conrad discloses a method for preventing an air filter (50) from deforming and allowing air to reach an air handler without filtering comprising the installed configuration of a filter guard (130 in Fig. 12) engaging all of or substantially the entire periphery of the filter (50) (see col. 11, line 36 through col. 12, line 2), however, the filter guard (13) of Conrad does not comprise the downwind structure with a beam.  Bishop discloses a filter holder/guard (10 in Fig. 3 or 40 in Fig. 7) having downwind rim (unlabeled in Fig. 7) on the periphery of the filter (46) and beam (43) to support the downwind face of the filter (46) (see col. 4, line 56 through col. 5, line 10).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the filter guard (130) of Conrad to have the downwind rim structure as taught by Bishop in order to provide a method of providing adequate support for the filter from the airstream force passing through, to allow easy maintenance for replaceable filter due to change-out for life, and to prevent air bypassing the filter (see Conrad col. 10, lines 32-39, col. 11, lines 16-22).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 16, 2022